Judgment, Supreme Court, New York County, entered October 1, 1974,. which, after a jury trial, directed a verdict in favor of the defendant City of New York, unanimously affirmed, without costs or disbursements. Plaintiff sued to recover damages for personal injuries sustained on June 8, 1969 when she tripped over a police barrier on the sidewalk. The undisputed testimony revealed that there was adequate space on the sidewalk for pedestrian traffic to pass between the stored police barriers and the building. With the barrier in plain view, and an unobstructed path available, the barrier could not be considered in any way a trap or nuisance, and there was therefore no issue to submit to the jury for their consideration. Concur —Kupferman, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.